                                          IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREEM: EADDY, also known as
KARREM JOHNSON,                                                                CIVIL ACTION
          Petitioner,

                                                  v.

SUPERINTENDENT THERESA DELBALSO,                                                                         FlED APR S0 %019
et al.,                                                                         NO. 19-0450
         Respondents.

                                                              ORDER
    ... .......        ~   .. ~, ~ -      "   ~   .                '!     ~            '   ~   '..   ~     .. ~   ...   . "'..,,,,.   -4
                  ANl> NOW this 29th day of April 2019, upon careful and independent consideration of

Petitioner Kareem Eaddy's unopposed Motion for Stay (Doc. 'No. 9) and United States Magistrate

Judge Timothy R. Rice's Report and Recommendation (Doc. No. 11 ), to which no objections were

filed, it is QRDERED that:

                  1.             The Report and Recommendation (Doc. No. 11) is APPROVED and ADOPTED;

                  2.             Mr. Eaddy's unopposed Motion for Stay (Doc. No. 9) is GRANTED;

                  3.             Mr. Eaddy's Petition for Writ of Habeas Corpus is STAYED and HELD IN

ABEYANCE until the conclusion of Mr. Eaddy's state court proceedings;

                  4.             Mr. Eaddy shall return to federal court within thirty days following the conclusion

of his state 4ourt proceedings. If Mr. Eaddy does not return to federal court within that time, this

stay and abeyance order will be vacated and his petition will be denied without prejudice; and

                  5.             There is no probable cause to issue a certificate of appealability.




                                                          ~     GENE E.K. PRATTER
                                                                UNITED STATES DISTRICT JUDGE




                                                  EMl'D APR 3 0 Z019
